Citation Nr: 0824913	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  98-05 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to assignment of a higher rating for bilateral 
hearing loss disability, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The following constitutes a procedural history of the appeal.  
In an October 1999 decision, the Board denied the following 
claims:  (1) entitlement to service connection for a low back 
disorder; (2) entitlement to a compensable rating for 
bilateral hearing loss; and (3) entitlement to an increased 
rating for a scar of the chin, currently evaluated as 10 
percent disabling.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand the claim of service connection for a low back 
disorder and entitlement to a compensable evaluation for 
service-connected bilateral hearing loss for development and 
readjudication.  Within the joint motion, the parties 
requested that the Court dismiss the issue of entitlement to 
an evaluation in excess of 10 percent for the service-
connected scar of the chin.  In the January 2001 Order of the 
Court, the Court dismissed the appeal as to that issue.

In August 2001, the Board remanded the claims of entitlement 
to service connection for a low back disorder and entitlement 
to an assignment of a compensable evaluation for service-
connected bilateral hearing loss to the RO for additional 
development.  Additional development was undertaken.  

In a February 2003 determination, the RO granted service 
connection for the low back disorder.  Accordingly, the claim 
of service connection for a back disorder has been granted, 
and per the guidance supplied by the United States Court of 
Appeals for the Federal Circuit in Grantham v. Brown, 114 
Fed. 3rd 1156 (Fed. Cir. 1997), no other outstanding question 
of law or fact concerning the provisions of benefits under 
the law administered by the VA remains unresolved with regard 
to this service connection issue.  Consequently, this claim 
is not before the Board at this time.

In February 2003, the Director of VA Compensation and Pension 
Service found that a 10 percent extraschedular evaluation was 
warranted for the veteran's bilateral hearing loss.  
Entitlement to an extraschedular evaluation was granted under 
38 C.F.R. § 3.321(b)(1).  In AB v. Brown, 6 Vet. App. 35 
(1993), the Court held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
However, in March 2003, the veteran's representative 
indicated disagreement with the evaluation of the veteran's 
service-connected bilateral hearing loss, contending that the 
condition should be rated as 20 percent disabling through 
application of the rating schedule.

In June 2003, the Board denied entitlement to a compensable 
evaluation for bilateral hearing loss on a schedular basis, 
and denied entitlement to an evaluation greater than 10 
percent for bilateral hearing loss on an extraschedular 
basis.  The veteran filed a timely appeal to the Court.  In 
December 2005, the Court issued a Judgment vacating the June 
2003 Board decision, and remanded the matter for further 
adjudication.  

In April 2007, the Board remanded the claim of entitlement to 
an assignment of an evaluation greater than 10 percent for 
bilateral hearing loss to the RO for additional development, 
to include an addendum opinion from the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service.  
While additional development was undertaken, unfortunately 
another Remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2007).  
In other words, by regulation, an extraschedular rating may 
be considered when a case presents "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

As noted in the Introduction, in February 2003, the Director 
of VA Compensation and Pension Service found that a 10 
percent extraschedular evaluation was warranted for the 
veteran's bilateral hearing loss disability.  As a result, in 
a February 2003 rating decision, the RO granted a 10 percent 
extraschedular evaluation, effective July 10, 1997.  It is 
noted that at that time, the audiometric results only 
supported a noncompensable schedular rating.  In June 2003, 
the Board denied entitlement to a compensable schedular 
evaluation, and denied entitlement to an extraschedular 
evaluation in excess of 10 percent.  The Court vacated the 
Board's June 2003 decision on the basis that the veteran was 
unable to discern the criteria for a higher extraschedular 
rating.  

As detailed, in April 2007, this matter was remanded for an 
addendum Compensation and Pension Service opinion, as the 
Director's opinion did not set out the criteria to be 
considered for an even higher extraschedular rating and did 
not discuss why the veteran was not entitled to an 
extraschedular evaluation in excess of 10 percent for his 
bilateral hearing loss disability.  

In July 2007, the veteran underwent a VA audiological 
examination.  In August 2007, a supplemental statement of the 
case was issued in which the RO considered the findings of 
the August 2007 audiometric results, and determined that such 
results were indicative of a 10 percent schedular disability 
rating.  However, the effective date for the 10 percent 
schedular rating is not clear.   

Additionally, subsequent to the August 2007 supplemental 
statement of the case, an April 2008 opinion was proffered by 
the Director of Compensation and Pension Service.  This 
opinion appears to state that an extraschedular rating is no 
longer warranted.  It does not appear that the appellant has 
been furnished either a copy of this opinion or a 
supplemental statement of the case addressing the April 2008 
opinion.  

Accordingly, the case is REMANDED for the following actions:

The RO should review the expanded record, 
to specifically include the April 2008 
opinion from the Director of Compensation 
and Pension Service, and furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case clearly showing the effective dates 
for the assignment of schedular and 
extraschedular ratings and clearly 
showing the current rating(s) in effect 
for hearing loss, as well as the reasons 
for assignment of such ratings and 
effective dates.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




